Deasy, J.
In its legal aspects this case is precisely like the- case of Webber v. Austin and the facts are in most respects the same.
In 1896 a house was standing upon the disputed lot. This house ' 'with the land belonging to the same” was conveyed by the plaintiff Charles P. Webber to the International Leather Co. The defendant holds under the Leather Co. She has title to the lot thus conveyed. She shows no title to any other land. The case falls far short of proving twenty years of adverse possession.
In this case we think it possible to determine with a reasonable approximation of certainty what is covered by the term “land belonging to the same.”
In Colby’s Atlas a considerable part of the village of Grand Lake Stream is divided into house lots with generally uniform dimensions of about five by eight rods.
*105In 1896 a house was standing upon one of these lots (delineated upon the Atlas plan but not numbered) within the area involved in this suit. This house and land belonging thereto passed to the Leather Company by the plaintiffs’ deed. The defendant claims under the Leather Co. The plaintiff was familiar with Colby’s Atlas. In his deed to the Leather Company he five times referred to it. In conveying the house and land belonging thereto it is fair to presume that he meant the lot upon which the house stood as such lot was shown in the Atlas. But the defendant’s deeds and apparently the writ cover only the northern fifty feet of the original lot. From the Atlas and the other evidence in the case we determine that there should be excepted in favor of the defendant, land thus described:
A lot, being a part of the section between Lake and Bates Streets as shown in Colby’s Atlas, bounded westerly by Church Street, easterly by a line parallel with Church Street and eight rods easterly from the east line thereof, northerly by the north line of Lot 10 in said section, projected easterly, and southerly by a line parallel with the north line and fifty feet southerly therefrom. The rest of the land the plaintiffs are entitled to recover.
The plaintiffs should therefore have judgment for the land described in their writ, except the part thereof hereinabove described as conveyed by the plaintiff, C. P. Webber and through intermediate conveyances acquired by the defendant.

Judgment for plaintiffs as stated in opinion.


No damages.